Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant argued on pages 9,10 of the Remark that Wang et al. fails to disclose the Ue verify a result of the unscrambling.
Examiner does not agree because refer to Wang et al. in fig.2, steps 201,202,203; col.11; lines 9-26 and  fig.3; steps 305,306; col.14; lines 18-55; a second device receives scrambled data ( steps 202, 305), descrambles the scrambled data ( steps 203,306) according to a scrambling code sequence transmitted from a first device ( see col.12; lines 51-55 and fig.3, step 304). 
The second device may correctly receive the data by descrambling the scrambling code sequence of the operator to which the first device belongs. However, the second UE   would discard data of another operator that can not be correctly descrambled to distinguish data sent from different operators (see col.14; lines 18-55). Examiner believes by discarding the uncorrectly scrambled data of another operator, the second Ue is able to verify whether scrambled data is descrambled correctly or not.  In col.12; lines 36-42; the scramble code may be cell ID (preset scrambling code comprises C-RNTI).
/HANH N NGUYEN/Primary Examiner, Art Unit 2413